UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-03683 Trustmark Corporation (Exact name of registrant as specified in its charter) Mississippi 64-0471500 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 248 East Capitol Street, Jackson, Mississippi 39201 (Address of principal executive offices) (Zip Code) (601) 208-5111 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b of the Exchange Act. Large accelerated filerþ Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ As of April 30, 2008, there were 57,296,449 shares outstanding of the registrant’s common stock (no par value). - 1 - Table of Contents Page Part I - Financial Information Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Changes in Shareholders' Equity 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7-18 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19-37 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 38 Part II - Other Information Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 6. Exhibits 39 Signatures 40 Exhibit Index 41 - 2 - Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Trustmark Corporation and Subsidiaries Consolidated Balance Sheets ($ in thousands) (Unaudited) March 31, December 31, 2008 2007 Assets Cash and due from banks (noninterest-bearing) $ 290,200 $ 292,983 Federal funds sold and securities purchased under reverse repurchase agreements 16,022 17,997 Securities available for sale (at fair value) 585,746 442,345 Securities held to maturity (fair value: $272,052 - 2008; $276,631 - 2007) 267,315 275,096 Loans held for sale 198,245 147,508 Loans 7,012,034 7,040,792 Less allowance for loan losses 81,818 79,851 Net loans 6,930,216 6,960,941 Premises and equipment, net 151,469 151,680 Mortgage servicing rights 59,047 67,192 Goodwill 291,210 291,177 Identifiable intangible assets 27,030 28,102 Other assets 280,653 291,781 Total Assets $ 9,097,153 $ 8,966,802 Liabilities Deposits: Noninterest-bearing $ 1,475,976 $ 1,477,171 Interest-bearing 5,868,359 5,392,101 Total deposits 7,344,335 6,869,272 Federal funds purchased and securities sold under repurchase agreements 433,431 460,763 Short-term borrowings 93,453 474,354 Subordinated notes 49,717 49,709 Junior subordinated debt securities 70,104 70,104 Other liabilities 168,772 122,964 Total Liabilities 8,159,812 8,047,166 Commitments and Contingencies Shareholders' Equity Common stock, no par value: Authorized:250,000,000 shares Issued and outstanding:57,296,449 shares - 2008; 57,272,408 shares - 2007 11,938 11,933 Capital surplus 126,003 124,161 Retained earnings 810,369 797,993 Accumulated other comprehensive loss, net of tax (10,969 ) (14,451 ) Total Shareholders' Equity 937,341 919,636 Total Liabilities and Shareholders' Equity $ 9,097,153 $ 8,966,802 See notes to consolidated financial statements. - 3 - Table of Contents Trustmark Corporation and Subsidiaries Consolidated Statements of Income ($ in thousands except per share data) (Unaudited) Three Months Ended March 31, 2008 2007 Interest Income Interest and fees on loans $ 118,050 $ 118,334 Interest on securities: Taxable 5,857 9,080 Tax exempt 1,356 1,711 Interest on federal funds sold and securities purchased under reverse repurchase agreements 179 976 Other interest income 572 592 Total Interest Income 126,014 130,693 Interest Expense Interest on deposits 43,363 50,355 Interest on federal funds purchased and securities sold under repurchase agreements 3,073 3,813 Other interest expense 4,829 4,583 Total Interest Expense 51,265 58,751 Net Interest Income 74,749 71,942 Provision for loan losses 14,243 1,639 Net Interest Income After Provision for Loan Losses 60,506 70,303 Noninterest Income Service charges on deposit accounts 12,564 12,693 Insurance commissions 8,256 8,772 Wealth management 7,198 5,879 General banking - other 5,788 6,170 Mortgage banking, net 11,056 2,755 Other, net 3,221 1,824 Securities gains, net 433 58 Total Noninterest Income 48,516 38,151 Noninterest Expense Salaries and employee benefits 43,584 43,166 Services and fees 9,430 9,558 Net occupancy - premises 4,801 4,414 Equipment expense 4,074 3,904 Other expense 7,937 8,364 Total Noninterest Expense 69,826 69,406 Income Before Income Taxes 39,196 39,048 Income taxes 13,017 13,191 Net Income $ 26,179 $ 25,857 Earnings Per Share Basic $ 0.46 $ 0.44 Diluted $ 0.46 $ 0.44 Dividends Per Share $ 0.23 $ 0.22 See notes to consolidated financial statements. - 4 - Table of Contents Trustmark Corporation and Subsidiaries Consolidated Statements of Changes in Shareholders' Equity ($ in thousands) (Unaudited) 2008 2007 Balance, January 1, $ 919,636 $ 891,335 Comprehensive income: Net income per consolidated statements of income 26,179 25,857 Other comprehensive income: Net change in fair value of securities available for sale 3,482 1,756 Comprehensive income 29,661 27,613 Cash dividends paid (13,250 ) (12,926 ) Common stock issued, long-term incentive plan - 232 Excess tax benefit from stock-based compensation arrangements 188 7 Compensation expense, long-term incentive plan 1,106 1,116 Repurchase and retirement of common stock - (13,370 ) Balance, March 31, $ 937,341 $ 894,007 See notes to consolidated financial statements. - 5 - Table of Contents Trustmark Corporation and Subsidiaries Consolidated Statements of Cash Flows ($ in thousands) (Unaudited) Three Months Ended March 31, 2008 2007 Operating Activities Net income $ 26,179 $ 25,857 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 14,243 1,639 Depreciation and amortization 6,904 6,622 Net amortization of securities 244 600 Securities gains, net (433 ) (58 ) Gains on sales of loans (1,090 ) (1,451 ) Deferred income tax (benefit) provision (4,731 ) 192 Proceeds from sales of loans held for sale 310,355 251,382 Purchases and originations of loans held for sale (356,886 ) (278,751 ) Net increase in mortgage servicing rights (4,479 ) (3,873 ) Net decrease in other assets 12,821 4,572 Net increase (decrease) in other liabilities 4,581 (4,572 ) Other operating activities, net 11,055 1,650 Net cash provided by operating activities 18,763 3,809 Investing Activities Proceeds from calls and maturities of securities held to maturity 7,804 6,257 Proceeds from calls and maturities of securities available for sale 79,581 75,585 Proceeds from sales of securities available for sale 42,879 - Purchases of securities held to maturity - - Purchases of securities available for sale (218,643 ) (18,357 ) Net decrease (increase) in federal funds sold and securities purchased under reverse repurchase agreements 1,975 (77,641 ) Net decrease (increase) in loans 16,494 (64,944 ) Purchases of premises and equipment (2,638 ) (7,437 ) Proceeds from sales of premises and equipment 1 5 Proceeds from sales of other real estate 361 678 Net cash used in investing activities (72,186 ) (85,854 ) Financing Activities Net increase in deposits 475,063 338,138 Net decrease in federal funds purchased and securities sold under repurchase agreements (27,332 ) (180,636 ) Net decrease in short-term borrowings (384,029 ) (105,045 ) Cash dividends (13,250 ) (12,926 ) Proceeds from exercise of stock options - 232 Excess tax benefit from stock-based compensation arrangements 188 7 Repurchase and retirement of common stock - (13,370 ) Net cash provided by financing activities 50,640 26,400 Decrease in cash and cash equivalents (2,783 ) (55,645 ) Cash and cash equivalents at beginning of period 292,983 392,083 Cash and cash equivalents at end of period $ 290,200 $ 336,438 See notes to consolidated financial statements. - 6 - Table of Contents TRUSTMARK CORPORATION & SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – BASIS OF FINANCIAL STATEMENT PRESENTATION AND PRINCIPLES OF CONSOLIDATION The consolidated financial statements in this quarterly report on Form 10-Q include the accounts of Trustmark Corporation (Trustmark) and all other entities in which Trustmark has a controlling financial interest.All significant intercompany accounts and transactions have been eliminated in consolidation. The accompanying unaudited condensed consolidated financial statements have been prepared in conformity with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements and should be read in conjunction with the consolidated financial statements, and notes thereto, included in Trustmark’s 2007 annual report on Form 10-K.Operating results for the interim periods disclosed herein are not necessarily indicative of the results that may be expected for a full year or any future period.Certain reclassifications have been made to prior period amounts to conform to the current period presentation. Management is required to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes.Actual results could differ from those estimates. In the opinion of Management, all adjustments (consisting of normal recurring accruals) considered necessary for the fair presentation of these consolidated financial statements have been included. NOTE 2 – LOANS AND ALLOWANCE FOR LOAN LOSSES For the periods presented, loans consisted of the following ($ in thousands): March 31, December 31, 2008 2007 Loans secured by real estate: Construction, land development and other land loans $ 1,212,052 $ 1,194,940 Secured by 1-4 family residential properties 1,660,148 1,694,757 Secured by nonfarm, nonresidential properties 1,315,449 1,325,379 Other real estate secured 160,373 167,610 Commercial and industrial loans 1,286,578 1,283,014 Consumer loans 1,056,346 1,087,337 Other loans 321,088 287,755 Loans 7,012,034 7,040,792 Less allowance for loan losses 81,818 79,851 Net loans $ 6,930,216 $ 6,960,941 - 7 - Table of Contents The following table summarizes the activity in the allowance for loan losses for the periods presented ($ in thousands): Three Months Ended March 31, 2008 2007 Beginning balance $ 79,851 $ 72,098 Loans charged-off (15,176 ) (4,282 ) Recoveries 2,900 2,594 Net charge-offs (12,276 ) (1,688 ) Provision for possible loan losses 14,243 1,639 Balance at end of period $ 81,818 $ 72,049 The allowance for loan losses is maintained at a level believed adequate by Management, based on estimated probable losses within the existing loan portfolio.Trustmark’s allowance for possible loan loss methodology is based on guidance provided in SEC Staff Accounting Bulletin (SAB) No. 102, “Selected Loan Loss Allowance Methodology and Documentation Issues,” as well as other regulatory guidance.Accordingly, Trustmark’s methodology is based on historical loss experience by type of loan and internal risk ratings, homogeneous risk pools and specific loss allocations, with adjustments considering environmental factors such as current economic events, industry and geographical conditions and portfolio performance indicators.The provision for loan losses reflects loan quality trends, including the levels of and trends related to nonaccrual loans, past due loans, potential problem loans and net charge-offs or recoveries, among other factors, in compliance with the Interagency Policy Statement on the Allowance for Loan and Lease Losses published by the governmental regulating agencies for financial services companies.This evaluation is inherently subjective, as it requires material estimates, including the amounts and timings of future cash flows expected to be received on impaired loans that may be susceptible to significant changes. Management believes that the allowance for loan losses adequately provides for probable losses in its loan portfolio at March 31, At March 31, 2008 and 2007, the carrying amounts of nonaccrual loans were $78.0 million and $37.1 million, respectively.Included in these nonaccrual loans at March 31, 2008 and 2007, are loans that are considered to be impaired, which totaled $67.3 million and $31.4 million, respectively.At March 31, 2008, the total allowance for loan losses related to impaired loans was $10.8 million compared with $7.1 million at March 31, 2007.The average carrying amounts of impaired loans during the first quarter of 2008 and 2007 were $64.6 million and $31.0 million, respectively.No material amounts of interest income were recognized on impaired loans or nonaccrual loans for the three months ended March 31, 2008 and 2007. NOTE 3 – MORTGAGE BANKING The fair value of mortgage servicing rights (MSR) is determined using discounted cash flow techniques benchmarked against third-party opinions of value. Estimates of fair value involve several assumptions, including the key valuation assumptions about market expectations of future prepayment rates, interest rates and discount rates. Prepayment rates are projected using an industry standard prepayment model. The model considers other key factors, such as a wide range of standard industry assumptions tied to specific portfolio characteristics such as remittance cycles, escrow payment requirements, geographic factors, foreclosure loss exposure, VA no-bid exposure, delinquency rates and cost of servicing, including base cost and cost to service delinquent mortgages. Prevailing market conditions at the time of analysis are factored into the accumulation of assumptions and determination of servicing value. - 8 - Table of Contents Trustmark utilizes derivative instruments, specifically Treasury note futures contracts and exchange-traded option contracts, to offset changes in the fair value of MSR attributable to changes in interest rates. Changes in the fair value of these derivative instruments are recorded in mortgage banking income and are offset by the changes in the fair value of MSR, as shown in the accompanying table.MSR fair values represent the effect of present value decay and the effect of changes in interest rates.Ineffectiveness of hedging MSR fair value is measured by comparing total hedge cost to the fair value of the MSR asset attributable to market changes.During the first quarter of 2008, the MSR value declined $10.2 million primarily due to a 25 basis point drop in mortgage rates.The hedge improved in value by $17.6 million due to three factors: a 60 basis point decline in Treasury market yields; improved value of options and futures due to higher levels of volatility; and additional carry value due to a steeper yield curve.The impact of implementing this strategy resulted in a net positive ineffectiveness of $7.4 million. The activity in mortgage servicing rights is detailed in the table below ($ in thousands): Three Months Ended March 31, 2008 2007 Balance at beginning of period $ 67,192 $ 69,272 Additions: Origination of servicing assets 5,131 4,340 Disposals (653 ) (467 ) Change in fair value: Due to market changes (10,193 ) (447 ) Due to runoff (2,430 ) (2,104 ) Balance at end of period $ 59,047 $ 70,594 NOTE 4 - DEPOSITS At March 31, 2008 and December 31, 2007, deposits consisted of the following ($ in thousands): March 31, December 31, 2008 2007 Noninterest-bearing demand deposits $ 1,475,976 $ 1,477,171 Interest-bearing deposits: Interest-bearing demand 1,394,749 1,210,817 Savings 1,857,726 1,577,198 Time 2,615,884 2,604,086 Total interest-bearing deposits 5,868,359 5,392,101 Total deposits $ 7,344,335 $ 6,869,272 NOTE 5 – STOCK AND INCENTIVE COMPENSATION PLANS Trustmark accounts for stock and incentive compensation following the provisions of Statement of Financial Accounting Standards (SFAS) No. 123R, “Share-Based Payment,” a revision of SFAS No. 123, “Accounting for Stock-Based Compensation.”This statement establishes fair value as the measurement objective in accounting for stock awards and requires the application of a fair value based measurement method in accounting for compensation cost, which is recognized over the requisite service period.Trustmark implemented the provisions of this statement using the modified prospective approach, which applies to new awards, as well as, any previously granted awards outstanding on January 1, 2006.Compensation cost for the portion of awards for which the requisite service had not been rendered as of the date of adoption, is being recognized over the remaining service period using the compensation cost calculated for pro forma disclosure purposes previously under SFAS No. - 9 - Table of Contents Stock Option Grants During the first three months of 2008, there were no stock option awards.Stock option-based compensation expense totaled $285 thousand and $502 thousand for the first three months of 2008 and 2007, respectively. Restricted Stock Grants Performance Awards During the first three months of 2008, Trustmark awarded 72,124 shares of performance based restricted stock to 28 key members of Trustmark’s executive management team. These performance awards vest based on performance goals of return on average tangible equity (ROATE) and total shareholder return (TSR) compared to a defined peer group.These awards are restricted until December 31, 2010.Awards based on TSR are valued under SFAS No. 123R utilizing a Monte Carlo simulation to estimate fair value of the awards at the grant date, while ROATE awards are valued under SFAS No. 123R, utilizing the fair value of Trustmark’s stock at the grant date based on the estimated number of shares expected to vest. The performance based restricted stock issued in May 2005, vested on December 31, 2007. The stock related to this grant was issued to the participants free of restriction during the first quarter of 2008. As a result of achieving 132% of the performance goals during the performance period, 21,060 excess shares were awarded and will vest at either the date of Trustmark’s Annual meeting of Shareholders in 2010 or May 31, 2010, whichever comes first. Time-Vested Awards Trustmark’s time-vested awards are granted as an incentive in both employee recruitment and retention and are issued to Trustmark’s executive management team and non-executive management associates. During the first three months of 2008, Trustmark awarded 37,020 shares of time-vested restricted stock to key members of Trustmark’s management team. These time-vested awards are restricted for thirty-six months from the award dates.The weighted average share price of the shares awarded during the first three months of 2008 was During the first three months of 2008 and 2007, Trustmark recorded compensation expense for restricted stock awards of $821 thousand and $614 thousand, respectively. NOTE 6 – BENEFIT PLANS Pension Plan Trustmark maintains a noncontributory defined benefit pension plan (Trustmark Capital Accumulation Plan), which covers substantially all associates employed prior to January 1, 2007. The plan provides retirement benefits that are based on the length of credited service and final average compensation as defined in the plan and vests upon five years of service. In December 2006, Trustmark adopted the provisions of SFAS No. 158, "Employers' Accounting for Defined Benefit Pension and Other Postretirement Plans" and elected to move its measurement date for the plan to December 31 from October 31.The following table presents information regarding the net periodic benefit cost for the three months ended March 31, 2008 and 2007 ($ in thousands): - 10 - Table of Contents Three months ended March 31, 2008 2007 Net periodic benefit cost Service cost $ 411 $ 327 Interest cost 1,234 1,174 Expected return on plan assets (1,398 ) (1,322 ) Amortization of prior service cost (127 ) (127 ) Recognized net actuarial loss 501 563 Net periodic benefit cost $ 621 $ 615 The acceptable range of contributions to the plan is determined each year by the plan's actuary.Trustmark's policy is to fund amounts allowable for federal income tax purposes.In 2008, Trustmark's minimum required contribution is expected to be zero.The actual amount of the contribution will be determined based on the plan's funded status and return on plan assets as of the measurement date, which was December 31, 2007 for amounts related to 2008. Supplemental Retirement Plan Trustmark maintains a non-qualified supplemental retirement plan covering directors that elect to defer fees, key executive officers and senior officers.The plan provides for defined death benefits and/or retirement benefits based on a participant's covered salary.Trustmark has acquired life insurance contracts on the participants covered under the plan, which may be used to fund future payments under the plan.The measurement date for the plan is December 31. The following table presents information regarding the plan's net periodic benefit cost for the three months ended March 31, 2008 and 2007 ($ in thousands): Three months ended March 31, 2008 2007 Net periodic benefit cost Service cost $ 292 $ 320 Interest cost 523 454 Amortization of prior service cost 37 35 Recognized net actuarial loss 60 23 Net periodic benefit cost $ 912 $ 832 NOTE 7 – CONTINGENCIES Letters of Credit Standby and commercial letters of credit are conditional commitments issued by Trustmark to insure the performance of a customer to a third party.Trustmark issues financial and performance standby letters of credit in the normal course of business in order to fulfill the financing needs of its customers.A financial standby letter of credit irrevocably obligates Trustmark to pay a third-party beneficiary when a customer fails to repay an outstanding loan or debt instrument.A performance standby letter of credit irrevocably obligates Trustmark to pay a third-party beneficiary when a customer fails to perform some contractual, nonfinancial obligation.When issuing letters of credit, Trustmark uses essentially the same policies regarding credit risk and collateral which are followed in the lending process.At March 31, 2008 and 2007, Trustmark’s maximum exposure to credit loss in the event of nonperformance by the other party for standby and commercial letters of credit was $162.3 million and $165.2 million, respectively.These amounts consist primarily of commitments with maturities of less than three years, which have an immaterial carrying value.Trustmark holds collateral to support standby letters of credit when deemed necessary.As of March 31, 2008, the fair value of collateral held was $40.7 million. - 11 - Table of Contents Legal Proceedings Trustmark and its subsidiaries are parties to lawsuits and other claims that arise in the ordinary course of business.Some of the lawsuits assert claims related to the lending, collection, servicing, investment, trust and other business activities, and some of the lawsuits allege substantial claims for damages.The cases are being vigorously contested.In the regular course of business, Management evaluates estimated losses or costs related to litigation, and provision is made for anticipated losses whenever Management believes that such losses are probable and can be reasonably estimated.At the present time, Management believes, based on the advice of legal counsel and Management’s evaluation, that the final resolution of pending legal proceedings will not have a material impact on Trustmark’s consolidated financial position or results of operations; however, Management is unable to estimate a range of potential loss on these matters because of the nature of the legal environment in states where Trustmark conducts business. NOTE 8 – EARNINGS PER SHARE Basic earnings per share (EPS) is computed by dividing net income by the weighted-average shares of common stock outstanding.Diluted EPS is computed by dividing net income by the weighted-average shares of common stock outstanding, adjusted for the effect of potentially dilutive stock grants outstanding during the period.The following table reflects weighted-average shares used to calculate basic and diluted EPS for the periods presented (in thousands): Three Months Ended March 31, 2008 2007 Basic shares 57,283 58,508 Dilutive shares 29 284 Diluted shares 57,312 58,792 NOTE 9 - STATEMENTS OF CASH FLOWS Trustmark paid $2.1 million in income taxes in the first quarter of 2008, compared to no taxes paid during the first quarter of 2007.Interest paid on deposit liabilities and other borrowings approximated $54.0 million in the first three months of 2008 and $59.0 million in the first three months of 2007.For the three months ended March 31, 2008 and 2007, noncash transfers from loans to foreclosed properties were $1.6 million and $381 thousand, respectively. NOTE 10 – SEGMENT INFORMATION Trustmark’s management reporting structure includes four segments: general banking, wealth management, insurance and administration.General banking is responsible for all traditional banking products and services, including loans and deposits.Wealth management provides customized solutions for affluent customers by integrating financial services with traditional banking products and services such as private banking, money management, full-service brokerage, financial planning, personal and institutional trust, and retirement services, as well as insurance and risk management services provided by TRMK Risk Management, Inc., a wholly-owned subsidiary of Trustmark National Bank (TNB).Insurance includes two wholly-owned subsidiaries of TNB:The Bottrell Insurance Agency and Fisher-Brown, Incorporated.Through Bottrell and Fisher-Brown, Trustmark provides a full range of retail insurance products, including commercial risk management products, bonding, group benefits and personal lines coverages.Administration includes all other activities that are not directly attributable to one of the major lines of business.Administration consists of internal operations such as Human Resources, Executive Administration, Treasury (Funds Management) and
